NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 16 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MICHAEL EDWARD WILLIAMS,                         No. 16-16450

                Plaintiff-Appellant,             D.C. No. 2:16-cv-00199-JCM-PAL

 v.
                                                 MEMORANDUM*
BANK OF AMERICA, N.A.; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Michael Edward Williams appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law violations related to Williams’

mortgage. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal on the basis of the statute of limitations and under Fed. R. Civ. P.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004). We

affirm.

      The district court properly dismissed Williams’ Truth in Lending Act

(“TILA”), Real Estate Settlement Procedures Act (“RESPA”), intentional

misrepresentation, and rescission based upon fraud claims because these claims are

barred by the applicable statutes of limitations and Williams failed to plead facts

demonstrating that equitable tolling should apply. See 12 U.S.C. § 2614 (RESPA

claims under 12 U.S.C. § 2607 are subject to a one-year statute of limitations); 15

U.S.C. § 1640(e) (TILA damages claims are subject to a one-year statute of

limitations); Nev. Rev. Stat. § 11.190(3)(d) (fraud claims under Nevada law are

subject to a three-year statute of limitations); see also Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1045 (9th Cir. 2011) (federal standard for

equitable tolling); Howard v. Howard, 239 P.2d 584, 588-89 (Nev. 1952) (fraud

claim accrues under Nevada law when the defrauded person knows, or could have

known through proper diligence, of the fraud).

      The district court did not abuse its discretion by denying leave to amend

because amendment would be futile. See Gardner v. Martino, 563 F.3d 981, 990

(9th Cir. 2009) (setting forth standard of review and permitting denial of leave to

amend where amendment would be futile).

      We do not consider issues not specifically and distinctly raised and argued in


                                          2                                    16-16450
the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  16-16450